USCA11 Case: 20-11858    Date Filed: 08/06/2021   Page: 1 of 7



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11858
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:19-cv-00582-VMC-PRL



JOSEPH A. BROWN,

                                                     Petitioner-Appellant,

                                  versus

WARDEN FCC COLEMAN - USP I,

                                                     Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 6, 2021)

Before MARTIN, JORDAN, and GRANT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-11858        Date Filed: 08/06/2021    Page: 2 of 7



      Joseph A. Brown, a federal prisoner serving a sentence imposed by the

District of Columbia (“D.C.”) Superior Court, appeals the district court’s sua

sponte dismissal of his pro se 28 U.S.C. § 2241 habeas petition for lack of

jurisdiction. He is currently serving his sentence at the United States Penitentiary,

Coleman I in the Middle District of Florida. After careful consideration, we

affirm.

                                            I.

      We begin by discussing D.C. Code § 23-110(g), the statute on which the

district court based its decision, before setting out the factual and procedural

background of Brown’s current petition.

   A. D.C. Code § 23-110(g)

      Prisoners who are convicted and sentenced by the D.C. Superior Court may

seek collateral review pursuant to D.C. Code § 23-110, which is comparable to

review authorized by 28 U.S.C. § 2255. See Swain v. Pressley, 430 U.S. 372,

375–78, 97 S. Ct. 1224, 1226–28 (1977) (explaining how the procedure under

§ 23-110(g) is comparable to that under § 2255); Alston v. United States, 590 A.2d

511, 513 (D.C. 1991) (explaining operation of § 23-110(g)). Under § 23-110(g),

federal courts are without jurisdiction to entertain collateral challenges to a

conviction or sentence imposed by the D.C. Superior Court unless the prisoner has

shown that the remedy under § 23-110 is “inadequate or ineffective to test the


                                           2
          USCA11 Case: 20-11858       Date Filed: 08/06/2021   Page: 3 of 7



legality of his detention.” D.C. Code § 23-110(g); accord Swain, 430 U.S. at 377–

78 & n.10, 97 S. Ct. at 1227–28 & n.10; Blair-Bey v. Quick, 151 F.3d 1036, 1042

(D.C. Cir. 1998) (stating that this provision is a “safety-valve”). However, § 23-

110(g) does not bar federal court review of a 28 U.S.C. § 2241 petition challenging

the execution, as opposed to the legality, of the prisoner’s sentence. Blair-Bey,

151 F.3d at 1043; Alston, 590 A.2d at 514.

   B. Factual and Procedural Background

      In 1998, Brown was sentenced to life imprisonment by the D.C. Superior

Court. Since then, Brown has filed three petitions under § 2241 raising similar

claims. First, in June 2018, Brown filed a pro se § 2241 petition stating he was

“[c]hallenging [his] conditions of confinement” and seeking “placement in [a]

mental hospital.” Brown amended his petition twice, and neither amended petition

contained a request for transfer to a mental hospital. Instead, they challenged his

custody and resentencing as unlawful. The district court dismissed Brown’s

second amended § 2241 petition without prejudice.

      Brown then filed another pro se § 2241 petition in April 2019, again

challenging his custody and resentencing as unlawful. The district court dismissed

this second § 2241 petition without prejudice.

      Brown filed the present pro se § 2241 petition in November 2019. In his

petition, he stated he was “challenging unlawful & illegal custody by Warden.”


                                          3
          USCA11 Case: 20-11858       Date Filed: 08/06/2021   Page: 4 of 7



His petition says the remedy under § 23-110(g) is inadequate or ineffective

because he is “not challenging the conviction or sentence imposed by [the] D.C.

Superior Court” but instead he is “challenging the unlawful and illegal custody by

the warden[.]” Brown explained that he was challenging his “unlawful and illegal

custody” based on the medical opinion of Dr. A.A. Howsepian, a physician, who

classified him as legally insane in 2009. In the “Request for Relief” section,

Brown stated that he wanted “relief from unlawful and illegal custody.” Also in

support of his petition, Brown attached Dr. Howsepian’s medical opinion, which

opined that Brown was legally insane in 2009.

      The district court sua sponte dismissed Brown’s petition. The court

construed Brown’s argument to be that he was illegally in custody because he had

been deemed legally insane in 2009 and found that Brown had raised the same

argument in a previous § 2241 petition, which had also been dismissed. The

district court noted that, as a D.C. prisoner, Brown could bring a petition under 28

U.S.C. § 2241 only if he could demonstrate that the “savings clause” in D.C. Code

§ 23-110(g) applied. And, according to the district court, Brown had not

demonstrated that § 23-110(g)’s savings clause applied because he had not shown

that § 23-110 was inadequate to test the legality of his detention. The court further

explained that, under McCarthan v. Director of Goodwill Industries-Suncoast, Inc.,

851 F.3d 1076, 1092–93 (11th Cir. 2017) (en banc), 28 U.S.C. § 2241 is not


                                          4
          USCA11 Case: 20-11858       Date Filed: 08/06/2021    Page: 5 of 7



available to challenge the validity of a sentence except on three narrow grounds:

(1) a challenge to the execution of a prisoner’s sentence; (2) the prisoner’s

sentencing court was unavailable or had been dissolved; or (3) practical

considerations prevented a prisoner from filing a motion to vacate.

      The district court ultimately concluded Brown was not entitled to pursue

relief under § 2241 and therefore found that the court lacked subject matter

jurisdiction over Brown’s claims. The district court therefore dismissed Brown’s

case with prejudice.

      Brown timely appealed. This Court granted Brown a certificate of

appealability on the issue of “[w]hether the district court erred in determining that

it lacked jurisdiction over Brown’s 28 U.S.C. § 2241 petition, based on the

‘savings clause’ in D.C. Code § 23-110(g),” and appointed him counsel.

                                          II.

      We review de novo a district court’s dismissal of a habeas petition for lack

of jurisdiction. Howard v. Warden, 776 F.3d 772, 775 (11th Cir. 2015). The

availability of relief under 28 U.S.C. § 2241 is also reviewed de novo. Dohrmann

v. United States, 442 F.3d 1279, 1280 (11th Cir. 2006). Pro se filings are

construed liberally. Winthrop-Redin v. United States, 767 F.3d 1210, 1215 (11th

Cir. 2014). Even so, a pro se pleading must suggest that there is some factual




                                          5
          USCA11 Case: 20-11858        Date Filed: 08/06/2021    Page: 6 of 7



support for a claim. Jones v. Fla. Parole Comm’n, 787 F.3d 1105, 1107 (11th Cir.

2015).

                                          III.

      On appeal, Brown argues—now through counsel—that his 28 U.S.C. § 2241

petition should not have been dismissed for lack of jurisdiction because it did not

challenge his conviction or sentence. Brown says that because he is not

challenging his conviction or sentence, there was no need to explain why D.C.

Code § 23-110(g) was inadequate to test the legality of his detention. According to

Brown, his petition was “implicitly seeking alternative living arrangements to deal

with his mental health issues,” which is a challenge to the execution of his

sentence, and therefore properly brought under § 2241.

      We are unable to agree. Even construing his petition liberally, Brown did

not request a transfer to a mental hospital or similar relief to deal with his mental

health issues. Unlike his initial petition in 2018, in which Brown expressly sought

“placement in mental hospital,” the petition currently on appeal omitted that claim

and instead simply challenged his “unlawful & illegal custody.” Given that Brown

expressly made this claim in a prior proceeding but left it out of his current

petition, we do not think the district court erred by not finding that Brown was

implicitly seeking that relief.




                                           6
          USCA11 Case: 20-11858       Date Filed: 08/06/2021    Page: 7 of 7



      Brown has failed to show that § 23-110(g) is an inadequate remedy and the

district court therefore correctly dismissed his § 2241 petition for lack of

jurisdiction.

      AFFIRMED.




                                           7